     Case 1:18-cv-01135-NONE-SKO Document 41 Filed 08/06/20 Page 1 of 3


 1 LAW OFFICES OF DALE K. GALIPO
   Dale K. Galipo (SBN 144074)
 2 E-mail: dalekgalipo@yahoo.com
   Hang D. Le (SBN 293450)
 3 E-mail: hlee@galipolaw.com
   21800 Burbank Blvd., Suite 310
 4 Woodland Hills, CA 91367
   Tel: (818) 347-3333
 5 Fax: (818) 347-4118
 6 THE TRIAL LAW OFFICES OF
   BRADLEY I. KRAMER, M.D., ESQ.
 7 Bradley I. Kramer, M.D., Esq. (SBN 234351)
   bkramer@biklaw.com
 8 8840 Wilshire Blvd., Suite 350
   Beverly Hills, CA 90211-2606
 9 Tel: (310) 289-2600
   Fax: (866) 289-2771
10
   Attorneys for Plaintiff ANYKA HARRIS
11
12                      UNITED STATES DISTRICT COURT
13                     EASTERN DISTRICT OF CALIFORNIA
14
15 ANYKA HARRIS, individually and as            Case No. 1:18-cv-01135-NONE-SKO
   successor-in-interest to Jontell Reedom;
16 BOBBY REEDOM, individually and as            Hon. Mag. Judge Sheila K. Oberto
17 successor-in-interest to Jontell Reedom,
                                                JOINT STATEMENT RE
18                         Plaintiffs,          SETTLEMENT CONFERENCE
19
             vs.
20
   CITY OF TULARE; CLEMENTE
21 CLINTON, individually; JOSE
22 VALENCIA, individually; and DOES
   3-10, inclusive,
23
24
                           Defendants.
25
26
27
28

                            JOINT STATEMENT RE SETTLEMENT CONFERENCE
     Case 1:18-cv-01135-NONE-SKO Document 41 Filed 08/06/20 Page 2 of 3


 1 TO THE HONORABLE COURT:
 2         Plaintiffs ANYKA HARRIS and BOBBY REEDOM (“Plaintiffs”) and
 3 Defendants CITY OF TULARE, CLEMENTE CLINTON, and JOSE VALENCIA
 4 (“Defendants”) (collectively “the Parties”), by and through their counsel of record,
 5 hereby submit their Joint Statement regarding settlement and Settlement Conference
 6 pursuant to the Court’s March 19, 2019 Scheduling Order (Doc. No. 25).
 7         The parties have met and conferred regarding the advantages and possibility
 8 of settlement. The parties agree that discussions regarding settlement will likely be
 9 more productive after the resolution of Defendants’ currently pending Motion for
10 Summary Judgment (Doc. No. 33). The parties have further met and conferred on
11 potential dates for a Settlement Conference and propose October 16, 2020 for the
12 date of the Settlement Conference.
13 //
14 //
15 //
16 //
17 //
18 //
19 //
20 //
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28 //

                                                -1-                      1:18-cv-01135-NONE-SKO
                              JOINT STATEMENT RE SETTLEMENT CONFERENCE
     Case 1:18-cv-01135-NONE-SKO Document 41 Filed 08/06/20 Page 3 of 3


 1 Respectfully submitted,
 2
 3 DATED: August 6, 2020                 LAW OFFICES OF DALE K. GALIPO
                                         THE TRIAL LAW OFFICES OF
 4                                       BRADLEY I. KRAMER, M.D., ESQ.
 5
 6
                                         By               /s/ Hang D. Le
 7                                         Dale K. Galipo
                                           Hang D. Le
 8                                         Bradley I. Kramer
                                           Attorneys for Plaintiff
 9                                         ANYKA HARRIS

10
     DATED: August 6, 2020               THE COCHRAN FIRM CALIFORNIA
11
12
                                         By             /s/ Brian T. Dunn
13                                         Brian T. Dunn
                                           Edward M. Lyman, III
14                                         Attorneys for Plaintiff
                                           BOBBY REEDOM
15
16 DATED: August 6, 2020                 FERGUSON, PRAET & SHERMAN
17
18
                                         By             /s/ Bruce D. Praet
19                                         Bruce D. Praet
                                           Attorney for Defendants
20                                         CITY OF TULARE, CLEMENTE
                                           CLINTON, and JOSE VALENCIA
21
22
23
24
25
26
27
28

                                               -2-                      1:18-cv-01135-NONE-SKO
                             JOINT STATEMENT RE SETTLEMENT CONFERENCE
